     Case 4:21-cv-04022-SOH Document 6              Filed 04/12/21 Page 1 of 5 PageID #: 35




                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  TEXARKANA DIVISION

GREGORY GREEN                                                                           PLAINTIFF

v.                                     Civil No. 4:21-cv-04022

STEPHEN GULICK, Parolee Supervisor,
Arkansas Department of Correction                                                    DEFENDANT

                                              ORDER

         This is a civil rights action filed by Plaintiff Gregory Green pursuant to 42 U.S.C. § 1983.

Plaintiff proceeds pro se and in forma pauperis. The case is before the Court for preservice

screening under the provisions of the Prison Litigation Reform Act (“PLRA”). Pursuant to 28

U.S.C. § 1915A, the Court has the obligation to screen any complaint in which a prisoner seeks

redress from a governmental entity or officer or employee of a governmental entity.

                                        I. BACKGROUND

         Plaintiff is currently an inmate in the Hempstead County Detention Center in Hope,

Arkansas. He filed his Complaint on March 15, 2021. (ECF No. 1). His application to proceed

in forma pauperis was granted that same day. (ECF No. 3). Plaintiff states at the time of the

alleged incidents at issue, he was in jail “for an alleged parole violation.” (ECF No. 1, p. 3). When

asked to provide the date of his conviction or probation or parole revocation he states, “was denied

due process and detained per Gulick, from 2/27/19 til 5/29/19.” Id.

         Plaintiff names Stephen Gulick, his “Parolee Supervisor,” as the only Defendant in the

Complaint. (ECF No. 1, p. 2). Plaintiff asserts three claims and is suing Defendant Gulick in his

individual and official capacities. He is seeking compensatory and punitive damages. Id. at p. 14.

         Plaintiff describes Claim One as a “Denial of Due Process of Law.” (ECF No. 1, p. 8). He

alleges that the following happened on February 28, 2019:
  Case 4:21-cv-04022-SOH Document 6                  Filed 04/12/21 Page 2 of 5 PageID #: 36




               Officer Gulick in person placed a Parole Warrant on me at the Hempstead
               County Jail, for supposedly violating my Parole. But he never returned to
               visit with me regarding the Alleged Violation, until May 23, 2019 only then
               to retrieve my Parole Plan which he denied, causing me to be locked up
               approximately 90 days, which Denied me Due process of law.

Id. at p. 9. He describes his official capacity claim as “Gulick was allowed by the Arkansas

Community Correction to fabricate a Violation Report against me and submit it to his Superiors

without me knowing . . . I believe violated my constitutional rights.” Id. at p. 10.

        Plaintiff describes Claim Two as “Falsifying Documents/Information.” (ECF No. 1, p. 10).

He specifically claims:

               On February 12, 2019, Officer Gulick, falsified his Violation Report,
               regarding me, by using three (3) Felony Charges that he knew “were no
               good” and that I was never Charged with them, further stating in his Report
               under Result “Incarcerated Pending Trial” when in fact he knew I was a free
               man, further getting his Supervisor to sign it on 2/27/19, causing me to be
               held and locked down in the Hempstead County Jail, approximately 90
               days.

(ECF No. 1, p. 11). For his official capacity claim, he states “Same As In Claim Number #1.” Id.

at p. 12.

        Plaintiff describes Claim Three as “Forgery.” (ECF No. 1, p. 12). He alleges that on March

1, 2019, the following happened:

               Defendant Gulick forged his name and the date “to the Notice of Parole
               Violation Action form and the Waiver of Revocation Hearing form, causing
               his Supervisor Jason Johnson and the Parole Board to actually believe that
               I gave up my rights by signing those two (2) Forms, which I never saw or
               signed, causing me to serve approximately 90 days in jail.

Id. at p. 13. Plaintiff describes his official capacity claim as “ Same As In Claim Number #1.” Id.

at p. 14.

                                    II. APPLICABLE LAW

        Under the PLRA, the Court is obligated to screen the case prior to service of process being



                                                 2
  Case 4:21-cv-04022-SOH Document 6                    Filed 04/12/21 Page 3 of 5 PageID #: 37




issued. The Court must dismiss a complaint, or any portion of it, if it contains claims that: (1) are

frivolous, malicious, or fail to state a claim upon which relief may be granted; or (2) seeks

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b).

       A claim is frivolous if “it lacks an arguable basis either in law or fact.” Neitzke v. Williams,

490 U.S. 319, 325 (1989). A claim fails to state a claim upon which relief may be granted if it

does not allege “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007). “In evaluating whether a pro se plaintiff has asserted

sufficient facts to state a claim, we hold ‘a pro se complaint, however inartfully pleaded . . . to less

stringent standards than formal pleadings drafted by lawyers.’” Jackson v. Nixon, 747 F.3d 537,

541 (8th Cir. 2014) (quoting Erickson v. Pardus, 551 U.S. 89, 94 (2007)). However, even a pro

se plaintiff must allege specific facts sufficient to support a claim. Martin v. Sargent, 780 F.2d

1334, 1337 (8th Cir. 1985).

                                         III. DISCUSSION

       Plaintiff alleges that Defendant Gulick rejected his parole plan thereby denying him due

process, falsified a parole violations report, and forged Plaintiff’s signature on documents

presented to the parole board. (ECF No. 1, pp. 9, 11, 13). However, under Heck v. Humphrey,

Plaintiff is barred from bringing these claims until his conviction is invalidated by the highest state

court or a federal habeas proceeding. 512 U.S. 477, 486-87 (1994). The holding in Heck is

applicable to claims that would imply the invalidity of a parole revocation. Newmy v. Johnson,

758 F.3d 1008, 1011-12 (8th Cir. 2014). Plaintiff may not use the civil rights statutes as a substitute

for habeas corpus relief. In other words, he cannot seek relief pursuant to § 1983 which would

undermine or potentially invalidate his criminal charges, convictions, parole violations and

subsequent confinement. See e.g., Edwards v. Balisok, 520 U.S. 641, 648 (1997); Preiser v.



                                                   3
 Case 4:21-cv-04022-SOH Document 6                    Filed 04/12/21 Page 4 of 5 PageID #: 38




Rodriquez, 411 U.S. 475, 500 (1973) (habeas corpus is the sole federal remedy for prisoners

attacking the validity of their conviction or confinement). Here, Plaintiff has not provided any

evidence that his conviction has been invalidated by the highest state court or in federal habeas

proceeding. Accordingly, Plaintiff’s claims against Defendant Gulick are barred by Heck v.

Humphrey and must be dismissed.

       In addition, it is well settled that inmates do not have a constitutionally protected liberty

interest in the possibility of parole or probation as required for a due process claim. Hamilton v.

Brownlee, 237 F. Appx. 114 (8th Cir. 2007). In Hamilton, the Eighth Circuit held that “Arkansas

parole statutes do not create a protectable liberty interest in discretionary parole decisions . . . .”

Id. at 115. Absent a protectable liberty interest, due process protections are not implicated. Senty-

Haugen v. Goodno, 462 F.3d 876, 886 (8th Cir. 2006) (first question in procedural due process

claim is whether plaintiff has been deprived of protected liberty or property interest).

       Further, Plaintiff identifies Defendant Gulick as his parole officer. Parole officers are

immune from suit. “[T]he extent of immunity accorded an official depends solely on the officials’

function.” Figg v. Russell, 433 F.3d 593 (8th Cir. 2006) (citing Nelson v. Balazic, 802 F.2d 1077,

1078 (8th Cir. 1986)). The Eighth Circuit has found that parole officers are entitled to either

absolute or qualified immunity depending on the function at issue. Id. at 1078-79 (finding parole

officer entitled only to qualified immunity because the officer’s decision not to take a parolee into

custody was not a quasi-judicial function or prosecutorial decision but was akin to a function of

police officer); Anton v. Getty, 78 F.3d 393 (8th Cir. 1996) (finding parole officers entitled to

absolute immunity where they made recommendations to parole board that parole be delayed,

similar to quasi-judicial function performed by parole officers preparing presentence reports).

Based on Plaintiff’s allegations the Court finds that Defendant Gulick is entitled to either absolute



                                                  4
  Case 4:21-cv-04022-SOH Document 6                    Filed 04/12/21 Page 5 of 5 PageID #: 39




immunity or qualified immunity.

        Finally, any official capacity claim against Defendant Gulick must be dismissed. An

official capacity claim brought against an Arkansas state official is treated as a suit against the

State of Arkansas. Kelly v. City of Omaha, Nebraska, 813 F.3d 1070, 1075 (8th Cir. 2016).

“[N]either a state nor its officials acting in their official capacity are ‘persons’ under § 1983.” Will

v. Michigan Dep’t of State Police, 491 U.S. 58, 71 (1989). Moreover, absent a waiver, the Eleventh

Amendment bars suit against a state and its officials acting in their official capacities. Morstad v.

Dep’t of Corr. and Rehab., 147 F.3d 741, 744 (8th Cir. 1998). As a parole officer, Defendant

Gulick is employed by the Arkansas Division of Community Correction, which is a state agency

that is immune from suit. Thus, Plaintiff’s official capacity claims against Defendant Gulick are

subject to dismissal, either because he is not considered a person under § 1983 or because the

Eleventh Amendment bars such claims.

        Accordingly, the Court finds that Plaintiff’s claims against Defendant Gulick in his

individual and official capacities should be dismissed with prejudice.

                                        IV. CONCLUSION

        For the reasons stated above, Plaintiff’s claims against Defendant Gulick in his individual and

official capacities are DISMISSED WITH PREJUDICE.

        This dismissal of this case constitutes a strike pursuant to 28 U.S.C. § 1915(g). The

Clerk is DIRECTED to place a § 1915 strike flag on the case.

        IT IS SO ORDERED, this 12th day of April, 2021.

                                                                /s/ Susan O. Hickey
                                                                Susan O. Hickey
                                                                Chief United States District Judge




                                                   5
